Name: Council Regulation (Euratom, ECSC, EEC) No 679/87 of 23 February 1987 amending Regulation (ECSC, EEC, Euratom) No 1859/76 laying down the conditions of employment of staff of the European Centre for the Development of Vocational Training
 Type: Regulation
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  social protection;  employment
 Date Published: nan

 Official Journal of the European Communities No L 72 / 114 . 3 . 87 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 679 / 87 of 23 February 1987 amending Regulation (ECSC, EEC, Euratom) No 1859/ 76 laying down the conditions of employment of staff of the European Centre for the Development of Vocational Training THE COUNCIL OF THE EUROPEAN COMMUNITIES , 'Fixed-term contracts may not be concluded for periods of more than five years ; fixed-term contracts may be renewed on the same basis once only . Any subsequent renewal shall be for an indefinite period .' Having regard to Council Regulation (EEC) No 337 / 75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training ( 1 ), and in particular Article 13 thereof, Article 2 The table in the third paragraph of Article 4 of the Conditions of Employment is hereby amended as follows : Having regard to Council Regulation (ECSC, EEC , Euratom) No 1859 / 76 of 29 June 1976 laying down the conditions of employment of staff of the European Centre for the Development of Vocational Training ( 2 ), as last amended by Regulation (ECSC, EEC, Euratom) No 509 / 82 ( 3 ), Having regard to the proposal from the Commission , Whereas it is for the Council , acting on a proposal from the Commission , to amend these conditions of employment ; Whereas the conditions of employment of staff of the Centre should be brought into closer alignment with those enjoyed by temporary staff of the European Communities , HAS ADOPTED THIS REGULATION : 'Category Grade Basic post A A 4 AS l Principal administrator A6 A7 Administrator A 8 Assistant administrator B B 1 Principal administrative assistant B 2 " B 3 . L Senior administrative , technical and secretarial assistants B 4 ' B 5 . I Administrative technical andsecretarial assistants C C 1 Principal secretary Principal clerical officer C 2 C 3 ! Secretary / shorthand typistClerical officier l C 4C 5 .I TypistClerical assistant D D 1 Head of unit I D 2D 3 1 Skilled employee D 4 Unskilled employee' Article 1 The second paragraph of Article 2 of the Conditions of Employment is hereby amended as follows : (&gt;) OJ No L 39, 13 . 2 . 1975 , p. 1 . ( 2 ) OJ No L 214 , 6 . 8 . 1976 , p. 1 . ( 3 ) OJ No L 64 , 8 . 3 . 1982 , p. 1 . No L 72 /2 Official Journal of the European Communities 14 . 3 . 87 leave shall be equal to the term for which the staff member has been elected . Where the employee has a fixed-term contract , however , the duration of leave on personal grounds shall not exceed the unexpired period of the contract .' Article 3 The third paragraph of Article 5 of the Conditions of Employment is hereby replaced by the following: 'A staff member assigned to a post in a higher grade than at which he was engaged shall , in his new grade , have the seniority corresponding to the notional step equal to or next above the notional step reached in his former grade, plus the amount of the two-yearly increment for his new grade . For the purpose of this provision , each grade shall be divided into notional steps corresponding to months of service and notional salaries , rising by one twenty-fourth of the two-yearly increment for that grade , throughout the span of the actual steps . In no case shall the staff member receive in his new grade a basic salary lower than that which he would have received in his former grade . A staff member assigned to a post in a higher grade than that at which he was engaged shall be classified not lower than the initial step for that grade.' Article 6 The following paragraph is hereby added to Article 24 of the Conditions of Employment : 'Where a negative medical opinion is given as a result of the medical examination provided for in the first paragraph , the candidate may, within twenty days of being notified of this opinion by the Centre , request that his case be submitted for the opinion of a medical committee composed of three doctors chosen by the director from among the Community's medical officers . The doctor responsible for the initial negative opinion shall be heard by the medical committee . The candidate may refer the opinion of a doctor of his choice to the medical committee . Where the opinion of the medical committee confirms the conclusions of the medical examination provided for in the first paragraph , the candidate shall pay 50 % of the fees and of the incidental costs .' Article 4 The following Article is hereby inserted in the Conditions of Employment : 'Article 5a The ability , efficiency and conduct in the service of each staff member shall be the subject of a periodical report made at least once every two years as provided for by the director in agreement with the Commission of the European Communities after consulting the Staff Committee of the Centre.' Article 7 Article 25 of the Conditions of Employment is hereby replaced by the following : 'Article 25 A staff member may be required to serve a probationary period not exceeding six months . Where, during his probationary period , a staff member is prevented, by sickness or accident , from performing his duties for one duties for one month or more, the director may extend his probationary period by the corresponding length of time. Not less than one month before the expiry to the probationary period , a report shall be made on the ability of the staff member to perform the duties pertaining to his post and also on his efficiency and conduct in the service . This report shall be communicated to the person concerned , who shall have the right to submit his comments in writing . A probationer whose work has not proved adequate for establishment in his post shall be dismissed . A report on the probationer may be made at any time during the probationary period if his work is proving obviously inadequate . The report shall be com ­ municated to the person concerned , who shall have the right to submit his comments in writing . On the basis of the report the director may decide to dismiss the probationer before the end of the probationary period , giving him one month's notice ; the period of service may not , however , exceed the normal probationary period . Article 5 Article 1 1 is hereby replaced by the following: 'Article 11 A staff member who is a candidate for elective public office shall apply for leave on personal grounds for a period not exceeding three months . The director shall consider the case of any staff member elected to such office . Having regard to the importance of the office and the duties it entails , the director shall decide whether the staff member concerned should continue in active employment or apply for leave on personal grounds . In the latter case , the duration of the No L 72 /314 . 3 . 87 Official Journal of the European Communities A dismissed probationer shall receive compensation equal to one third of his basic salary for each full month of the probationary period served .' However , a staff member who provides evidence that he cannot be covered by any other public scheme of insurance against the risks referred to in Articles 38 and 38a may , not later than the month following that in which his unpaid leave begins , apply to continue to be covered in accordance with those Articles , provided that he bears half the cost of the contributions required to cover the risks referred to in Articles 38 and 38a for the duration of his leave ; the contributions shall be calculated by reference to the staff member's last basic salary . Moreover , a staff member who proves that he cannot be covered by any other pension scheme may apply to continue to acquire further pension rights for the duration of his unpaid leave , provided that he bears the cost of the contribution equal to three times the rate laid down in Article 41(h ); the contributions shall be calculated by reference to the basic salary for his grade and step . Any period of unpaid leave or leave on personal grounds shall not count for the purposes of the application of the second paragraph of Article 35 .' Article 11 Article 34 of the Conditions of Employment is hereby replaced by the following: Article 8 The following Article is hereby added to the Conditions of Employment : 'Article 29a Exceptionally , the director may , upon application setting out the reasons therefor , authorize a staff member to work half-time if he considers that this would be fully in the interests of the Centre . The procedure for granting this autorization is laid down in Annex VII . A staff member authorized to work half-time shall in each month , in the manner provided for by the director , work half the normal working time .' Article 9 The fourth paragraph of Article 30 ( 1 ) of the Conditions of Employment is hereby replaced by the following : 'Paid sick leave shall not , however , exceed three months , or the length of time worked by the staff member where the latter period is longer . The leave shall not extend beyond the term of his contract .' 'Article 34 A staff member who is called up for military service , alternative non-combatant service or reserve training or is recalled to serve in the armed forces shall be assigned the status of "leave for military service"; in the case of a staff member with a fixed-term contract , this status may in no circumstances extend beyond the duration of the contract . A staff member who is called up for military or alternative non-combatant service shall cease to receive his remuneration but shall retain his right to advancement to a higher step and promotion under these conditions of employment . He shall also retain his right to retirement pension if, after completing his military or alternative non-combatant service , he pays up his pension contributions retroactively . A staff member who is called up for reserve training or recalled to serve in the armed forces shall , during the period of training or recall , continue to receive his remuneration subject to deduction of an amount equal to his service pay .' Article 10 Article 33 of the Conditions of Employment is hereby replaced by the following : 'Article 33 In exceptional circumstances a staff member may at his own request be granted unpaid leave on compelling personal grounds . The director shall determine the length of such leave , which shall not exceed one quarter of the length of time already worked by the staff member concerned or :  three months for staff having less than four years' seniority ,  six months in all other cases . During his leave , a staff member shall cease to be insured against sickness and accident as provided for in Articles 38 and 38a . 14 . 3 . 87No L 72 /4 Official Journal of the European Communities Article 12 In Article 38 of the Conditions of Employment : '  where the ex-spouse of a staff member , a child who ceases to be a staff member's dependant or a person who ceases to be treated as a dependent child within the meaning of Article 7 (4 ) of Annex IV can provide evidence that he or she cannot be covered by any other sickness insurance scheme , he or she may continue for a maximum of one year to be insured against sickness as provided for in paragraph 1 , in his or her capacity as a person covered under that staff member's insurance ; this cover shall not give rise to the levy of a contribution . This one-year period shall commence on the date of the decree absolute of divorce or of the loss of status of dependent child or of person treated as a dependent child .' ( d ) The first subparagraph of paragraph 6 is hereby replaced by the following: '6 . Persons entitled to the foregoing benefits shall declare the amount of any reimbursements paid or which they can claim under any other sickness insurance scheme provided for by law or regulation for themselves or for persons covered by their insurance .' ( a ) The first subparagraph of paragraph 1 is hereby replaced by the following : ' 1 . A staff member , his spouse , where such spouse is not eligible for benefits of the same nature and of the same level by virtue of any other legal provisions or regulations , his children and other dependants within the meaning of Article 7 of Annex IV are , during the period of service of the staff member , periods of sick leave , periods of leave on personal grounds under Article 11 and periods of unpaid leave under Article 33 , insured , subject to the conditions laid down in these Articles and subject to the rules referred to in Article 1 of Annex V , against sickness up to 80% of the expenditure incurred . This rate shall be increased to 85 % for the following services : consultations and visits , surgical operations, hospitalization , pharmaceutical products , radiology , analyses , laboratory tests and prostheses on medical prescription with the exception of dental prostheses . It shall be increased to 100 % in cases of tuberculosis , poliomyelitis , cancer , mental illness and other illnesses recognized by the Commission of the European Communities as of comparable seriousness , and for early detection screening and in cases of confinement . However , reimbursement at 100 % shall not apply in the case of occupational disease or accident having given rise to the application of Article 38a .' Article 13 Article 40 of the Conditions of Employment is hereby replaced by the following : 'Article 40 In the event of the death of staff member , a staff member's spouse or dependent child , or any other dependent person within the meaning of Article 7 of Annex IV who lived as part of his household , the Centre shall reimburse the costs involved in transporting the body from the staff member's place of employment to his place of origin . However , in the event of a staff member's death during a mission , the Centre shall bear the costs involved in transporting the body from the place where death occurs to his place of origin .' ( b ) Paragraph 2 is hereby replaced by the following : '2 . If he provides evidence that he cannot be covered by any other scheme of sickness insurance established by law or regulation , a staff member may , not later than one month following the expiry of his contract apply to continue, for a maximum of six months after expiry of his contract , to be insured against sickness as provided for in the first subparagraph of paragraph 1 . The contribution referred to in the rules mentioned in Article 1 ( 2 ) of Annex V shall be calculated by reference to the last basis salary received by the staff member , half the contribution being borne by him . By decision of the director , taken after consulting the doctor appointed by the Centre , the period of one month for making application and the six months' limit specified in the first subparagraph shall not apply where the person concerned is suffering from a serious or protracted illness which he contracted during his employment and of which he notified the Centre before the end of the six months' period specified in the preceding subparagraph , provided that the person concerned undergoes a medical examination arranged by the Centre.' Article 14 Paragraph 2 of Article 40a of the Conditions of Employment is hereby replaced by the following: '2 ( a ) Where the death , accidental injury or sickness of a person covered by these conditions of employment is caused by a third party , the Communities shall , in respect of the obligations incumbent upon them under these rules consequent upon the event causing such death , injury or sickness , stand subrogated to the rights , including rights of action , of the victim or of those entitled under him against the third party .(c) The following indent is hereby added to paragraph 4 : 14 . 3 . 87 Official Journal of the European Communities No L 72 / 5 Article 15 The third paragraph of Article 41b of the Conditions of Employment is hereby replaced by the following: 'Where the invalidity is due to some other cause , the invalidity pension calculated by reference to the final basic salary of the staff member , shall be equal to 2 % for each year between the date of his entering the service and the date on which he reaches the age of 65 ; this rate shall be increased by 2 % for each year of pensionable service taken into account pursuant to Article 10 (2 ) and (3 ) of Annex VI and by 25 % of the amount of the pension rights which he would have acquired at the age of 60 provided that the total does not exceed 70 % of his final basic salary .' ( b ) The subrogation provided for by the foregoing paragraph shall extend , inter alia , to the following:  continued payment of remuneration in accordance with Article 30 to the staff member during the period when he is temporarily unfit to work,  payments effected in accordance with Article 36 following the death of a staff member or of a former staff member entitled to a pension ,  benefits paid under Articles 38 and 38a and Annex V , relating to insurance against sickness and accident ,  payment of the costs involved in transporting the body as referred to in Article 40 ,  supplementary family allowances paid in accordance with Article 9 (2 ) and with Article 7 ( 3 ) and (5 ) of Annex IV in respect of a dependent child suffering from serious illness , infirmity or handicap ,  invalidity pensions paid in the event of accident or sickness resulting in permanent invalidity preventing the staff member from performing his duties ,  survivor's pensions paid in the event of the death of a staff member or of a former staff member or the death of a spouse of a staff member or of a former staff member entitled to a pension , where it spouse the not a staff member ,  orphan's pensions paid regardless of age to the child of a staff member or former staff member prevented by serious illness , infirmity or handicap from earning a livelihood after the death of the person on whom he was dependent . Article 16 In Article 41c of the Conditions of Employment , the following paragraphs are hereby added : The monthly amount of the survivor's pension payable to the widow of a staff member who died in service or on leave for military service , shall be equal to 35 % of the last basic salary received by the staff member and may not be less than the minimum subsistence figure as defined in Article 5 of Annex VI , nor less than 60 % of the retirement pension to which the staff member would have been entitled if he had qualified , irrespective of length of service or of age , for such pension at the time of death . Nor shall this amount be less than 42 % of the final basic salary received by the staff member where death is due to one of the circumstances set out in the second paragraph of Article 41b . The provisions of this Article shall apply mutatis mutandis to the widower of a staff member .' ( c) However , the Communities shall not be subrogated to rights of compensation in respect of purely personal damage such as non-material injury , damages for pain and suffering or compensation for disfigurement and loss of amenity over and above the allowance granted under Article 38a . Article 17 In Article 41d of the Conditions of Employment : 1 . The following paragraph is hereby inserted : '3a . In the event of the death of a former staff member who left the service before reaching the age of 60 and requested that his retirement pension be deferred until the first day of the calendar month following that in which he reached the age of 60 , the dependent children within the meaning of Article 7 of Annex IV shall be entitled to orphan's pensions under the same conditions as those provided for in paragraphs 1 , 2 and 3 .' (d ) The provisions of paragraphs ( a ), ( b ) and (c) may not be a bar to direct action by the Communities .' No L 72 / 6 Official Journal of the European Communities 14 . 3 . 87 2 . Paragraph 4 is hereby replaced by the following : '4 . Each child being dependent within the meaning of Article 7 of Annex IV on a staff member whose spouse (not being an official of the Communities , or a member of the temporary staff within the meaning of Article 2 ( a ), (c ) or (d ) of the Conditions of Employment of Other Servants of the Communities , and not being covered by these conditions of employment or by the conditions of employment of the European Foundation for the Improvement of Living and Working Conditions dies shall be entitled to an orphan's pension of twice the amount of the dependent child allowance .' ( d ) in the event of the death of a former staff member who left the service before the age of 60 and requested that this retirement pension be deferred until the first day of the calendar month following that in which he reached the age of 60 , the amount of the pension to which he would have been entitled , had he been alive , subject to the allowances and deductions referred to in (b ). 2 . For the purposes of paragraph 1 , weightings shall be disregarded . 3 . The maximum amount as defined in subparagraphs ( a), ( b ), ( c) and (d ) shall be apportioned among the persons entitled to survivor's pension in proportion to their respective entitlements , paragraph 1 being disregarded for this purpose . Article 41g shall apply to the amounts thus apportioned .' Article 18 Article 41 f of the Conditions of Employment is hereby replaced by the following : Article 19 The second and third paragraphs of Article 41g of the Conditions of Employment are hereby replaced by the following : 'They shall be weighted at the rate fixed for the country inside or outside the Communities where the recipient proves he has his residence . If the recipient establishes his residence in a country for which no weighting has been fixed , the weighting of 100 shall be applied .' 'Article 41f 1 . Notwithstanding any other provisions , notably &lt; those concerning the minimum amounts payable to persons entitled to a survivor's pension , the total amount payable by way of survivor's pension plus family allowances less tax and other compulsory deductions to the widow and other entitled persons may not exceed the following : ( a ) in the event of the death of a staff member in active employment , on unpaid leave on compelling personal grounds, on leave on personal grounds or on leave for military service , the amount of the basic salary which he would have received in his grade and step if he had still been alive , plus any allowances which he would have received, less tax and other compulsory deductions ; (b ) for the period following the date on which the staff member referred to at ( a ) would have reached the age of 65 , the amount of the retirement pension to which he would have been entitled thereafter , had he been alive , based on his grade and step at the time of death , plus the family allowances which he would have received , less tax and other compulsory deductions ; (c) in the event of the death of a former staff member entitled to a retirement pension or to an invalidity pension , the amount of the pension to which he would have been entitled , had he been alive , subject to the allowances and deductions set out at (b ); Article 20 In Article 45 of the Conditions of Employment : 1 . Paragraph 1(b): ( a ) the last sentence is hereby amended as follows : 'Such period of notice shall be not more than three months nor less than one month ;' (b ) the following new sentence is hereby added : 'In the case of a staff member whose contract has been renewed , the period of notice shall not be less than one month for each completed year of service , subject to a minimum of one month and a maximum of six months .' 2 . Paragraph 2 (b ) is hereby replaced by the following: '(b )  automatically on the last day of the month in which the staff member reaches the age of 65 , 14 . 3 . 87 Official Journal of the European Communities No L 72 / 7  at the staff member's own request on the last day of the month in respect of which the request was submitted where he is at least 60 years of age or where he is between 50 and 60 years of age and satisfies the requirements for immediate payment of a pension in accordance with Article 8 of Annex VI .' Article 21 Article 46 of the Conditions of Employment is hereby amended as follows : 'Article 46 Employment , whether for a fixed or for a indefinite period may be terminated by the Centre without notice : ( a ) during or at the end of the probationary period in accordance with Article 25 ; ( b ) if the staff member ceases to satisfy the requirements of Article 23 (2 ) ( a ) and (d ). However , if the staff member ceases to satisfy the requirements laid down in Article 23 (2 ) (d), his contract may be terminated only in accordance with Article 41b ; (c) if the staff member is unable to resume his duties at the end of a period of paid sick leave as provided for in Article 30 . In such case the staff member shall receive an allowance equal to his basic salary plus family allowances at the rate of two days for each completed month of service .' shall be eligible for a monthly unemployment allowance under the conditions laid down below. Where is entitled to unemployment benefits under a national scheme , he shall be obliged to declare this to the Centre , which shall immediately inform the Commission thereof. In such cases , the amount of those benefits will be deducted from the allowance paid under paragraph 3 . 2 . To be eligible for this unemployment allowance, a former staff member shall : ( a ) be registered , at his own request , as seeking employment with the employment authorities of the Member State in which he established his residence ; (b ) fulfil the obligations laid down by the law of that Member State for persons in receipt of unemployment benefits under that law ; ( c) forward every month to the Centre , which shall immediately forward it to the Commission, a certificate issued by the competent national . employment authority stating whether or not he has fulfilled the obligations and conditions referred to in ( a ) and (b ). The allowance may be granted or maintained by the Community , even where the national obligations referred to under (b ) have not been fulfilled , in cases of illness , accident , maternity , invalidity or a situation recognized as being similar or where the national authority , competent to meet those obligations , has given a dispensation . The Commission shall , after obtaining the opinion of a Committee of Experts , lay down such provisions as it deems necessary for applying this paragraph . 3 . The unemployment allowance shall be fixed with reference to the basic salary reached by the staff member at the time of termination of service . This allowance shall be fixed at :  60 % of the basic salary for an initial period of 12 months ;  45 % of the basic salary from the 13th to the 18th month ;  30 % of the basic salary from the nineteenth to the twenty-fourth month . The amounts thus calculated shall neither be less than Bfrs 30 000 nor more than Bfrs 60 000 . The lower and upper amounts referred to in the second subparagraph may be examined annually by the Council , on a proposal from the Commission . Article 22 The following Article is hereby inserted in the Conditions of Employment : 'Article 46a 1 . A former staff member who is unemployed following termination of his service with the Centre :  who is not in receipt of a retirement or invalidity pension from the Centre or the European Communities ,  whose service is not terminated by resignation or by cancellation of the contract for disciplinary reasons ,  who has completed a minimum of six months' service ,  and who is resident in a Member State of the Communities , No L 72 / 8 Official Journal of the European Communities 14 . 3 . 87 down the conditions and procedure for applying the tax for the benefit of the European Communities . 9 . The national departments with responsibility for employment and unemployment , acting in accordance with their national legislation , and the Commission shall cooperate with each other in an effective manner in order to ensure that this Article is properly applied . 10 . Detailed arrangements for applying this Article shall be the subject of rules laid down by mutual agreement between the institutions of the Communities , after obtaining the opinion of the Staff Regulations Committee , without prejudice to the provisions of the third subparagraph of paragraph 2 . 11 . One year after the introduction of this unemployment insurance scheme and every two years thereafter , the Commission shall submit a report on the financial situation of the scheme to the Council . Independently of this report, the Commission may submit to the Council proposals adjusting the contributions provided for in paragraph 7 if the application of the scheme so requires . The Council shall act on these proposals in accordance with the conditions laid down in the third subparagraph of paragraph 3 .' 4 . The unemployment allowance shall be paid to the former staff member for a maximum of 24 months from the date of termination of service . If, however , during that period the former staff member ceases to fulfil the conditions laid down in paragraphs 1 and 2 , payment of the unemployment allowance shall be suspended . Payment shall be resumed if before the expiry of that period the former staff member again fulfils the said conditions and has not acquired the right to national unemployment benefit . 5 . A former staff member who is eligible for the unemployment allowance shall be entitled to the family allowances provided for in Articles 6 , 7 and 8 of Annex IV; the household allowance shall be calculated on the basis of the unemployment allowance under the conditions laid down in Article 6 of Annex IV . The former staff member shall be obliged to declare any allowances of the same kind paid from other sources to himself or to his spouse ; such allowances shall be deducted from those to be paid on the basis of this Article . A former staff member who is eligible for the unemployment allowance shall be entitled , as provided for in Article 38 to insurance cover against sickness without having to make any contribution . 6 . The weighting for the Member State in which a former staff member proves that he is resident shall be applied to the unemployment allowance and the family allowances . The weighting applicable to the unemployment allowance shall always be the one resulting from the latest annual revision . These amounts shall be paid by the Commission in the currency of the country of residence ; they shall be converted at the exchange rates provided for in the second paragraph of Article 63 of the Staff Regulations . 7 . Staff members shall contribute a third of the financing of the unemployment insurance scheme. That contribution shall be fixed at 0,4 % of the basic salary of the person concerned , not taking into account the weightings provided for in Article 64 of the Staff Regulations of officials of the European Communities . That contribution shall be deducted monthly from the salary of the person concerned and paid , together with the remaining two-thirds to be borne by the Centre , into a special unemployment fund . That fund shall be common to the Centre and the Community institutions , which shall pay their contributions to the Commission each month , no later than eight days after the payment of remunerations . All expenditure arising out of the application of this Article shall be authorized and paid by the Commission in accordance with the provisions of the Financial Regulation applicable to the general budget of the European Communities . 8 . The unemployment allowance paid to a former staff member who is unemployed shall be subject to Regulation (EEC , Euratom, ECSC) No 260 / 68 laying Article 23 In Article 54 of the Conditions of Employment the following Articles are to be added to those applicable by analogy to the Director and Deputy Director : 38 , 38a , 39 , 40 , 40a to 41h . Article 24 1 . The heading of Title VII of the Conditions of Employment shall be replaced by: 'Final provisions'. 2 . The following article is hereby inserted in the Conditions of Employment : 'Article 56a Benefits and reimbursements of any nature provided for under these conditions of employment may not be paid in addition to other benefits or reimbursements of the same kind paid out of the general budget of the European Communities . The staff member shall immediately bring any case of dual payment affecting him to the knowledge of the director.' Article 25 Article 4 of Annex IV of the Conditions of Employment is hereby replaced by the following: Official Journal of the European Communities No L 72 / 914 . 3 . 87 'Article 4 Basic monthly salaries are determined for each grade and step as provided in the following table : Grades Step 1 2 3 4 5 6 7 8 A 4 195 848 206 827 217 806 228 785 239 764 250 743 261 722 272 701 A 5 161 470 171 036 180 602 190 168 199 734 209 300 218 866 228 432 A 6 139 537 147 151 154 765 162 379 169 993 177 607 185 221 192 835 A 7 120 115 126092 132 069 138 046 144 023 150 000 A 8 106 232 110 514 I 1 \ B 1 139 537 147 151 154 765 162379 169 993 177 607 185 221 192 835 B 2 120 903 126 570 132 237 137 904 143 571 149 238 154 905 160 572 B 3 101 408 106 122 110 836 115 550 120264 124 978 129 692 134 406 B 4 87 711 91 798 95 885 99 972 104 059 108 146 112 233 116 320 B 5 78 399 81709 85 019 88 329 l Il C 1 89462 93 069 96 676 100 283 103 890 107 497 111 104 114 711 C 2 77 810 81 117 84 424 87 731 91 038 94 345 97 652 100 959 C 3 72 586 75 418 78 250 81 082 83 914 86 746 89 578 92 410 C 4 65 579 68 238 70 897 73 556 76 215 78 874 81 533 84 192 C 5 60 479 62 956 65 433 67 910 Il li D 1 68 345 71 333 74 321 77 309 80 297 83 285 86 273 89 261 D 2 62 319 64 972 67 625 70 278 72 931 75 584 78 237 80 890 D 3 58 003 60 484 62 965 65 446 67 927 70 408 72 889 75 370 D 4 54 688 56 930 59 172 61 414' II\ \ \ Article 26 A new Article is hereby added to Annex IV to the Conditions of Employment : 'Article 4a The provisions of Article 66a of the Staff Regulations of the European Communities applying a special temporary levy to net salaries , pensions and termination-of-service allowances , shall apply by analogy to the staff of the Centre , the Director and the Deputy-Director . ' order of court or of the competent administrative authority been given custody of all his dependent children within the meaning of Articles 7 (2 ) and ( 3 ) below , the household allowance shall be paid to that other person in the name and on behalf of the staff member . This condition shall be deemed to be fulfilled in the case of dependent children who have reached their majority if such children have their normal residence with the other parent . If, however , the staff member's children are in the care of several different persons , the household allowance shall be divided among them according to the number of children in their care . If the person eligible by virtue of the foregoing to receive the household allowance paid in the staff member's name is also eligible to receive this allowance by reason of his or her own status as a member of the staff of the Centre or of the European Foundation for the Improvement of Living and Working Conditions or as an official or other servant of the European Communities , that person shall receive the higher of the two allowances only .' Article 27 In Article 6 of Annex IV to the Conditions of Employment : 1 . Paragraph 1 is hereby replaced by the following: ' 1 . The household allowance shall be fixed at 5 % of the basic salary , subject to the minimum laid down in Article 1 ( 1 ) of Annex VII to the Staff Regulations of officials of the European Communities.' 2 . The following new paragraph is hereby added : '5 . If the staff member is entitled to the household allowance only by virtue of paragraph 2 (b ) and a person other than the staff member has by law or by an Article 28 In Article 7 of Annex IV to the Conditions of Employment : No L 72 / 10 Official Journal of the European Communities 14 . 3 . 87 Article 9 shall apply to a person receiving such family allowances .' 2 . The former Article 9a becomes Article 9b . 1 . Paragraph 1 is hereby replaced by the following : ' 1 . A staff member who has one or more dependent children shall , in accordance with paragraphs 2 and 3 , receive an allowance equal to the amount laid down in Article 2 ( 1 ) of Annex VII to the Staff Regulations of Officials of the European Communities .' 2 . The following new paragraph is hereby added: '7 . If custody of the dependent child within the meaning of paragraphs 2 and 3 has been entrusted by law or by an order of court or of the competent administrative authority to another person , the dependent child allowance shall be paid to that person in the name and on behalf of the staff member.' Article 31 In Annex IV to the Conditions of Employment the following new article is hereby inserted . 'Article 9c A staff member in Category C employed as a copy typist , shorthand-typist , telex operator , varitypist , executive secretary or principal secretary may be paid a fixed allowance . The amount of this allowance shall be equal to the amount of the allowance provided for in Article 4a of Annex VII to the Staff Regulations of officials of the European Communities .' Article 32 In the first indent of Article 13 of Annex IV to the Conditions of Employment the sum of Bfrs 5 000 shall be replaced by Bfrs 37 000 and in the second indent the sum of Bfrs 3 000 shall be replaced by Bfrs 22 000 . Article 29 In Article 8 of Annex IV to the Conditions of Employment: 1 . In paragraph 1 , 'up to a maximum of Bfrs 1 772 per month for each dependent child' shall be replaced by 'up to a maximum, as provided in the first paragraph of Article 3 of Annex VII to the Staff Regulations of officials of the European Communities , for each dependent child .' 2 . The following paragraph is hereby added : 'If custody of the child in respect of whom the education allowance is paid has been entrusted by law or by an order of court or of the competent administrative authority to another person , the education allowance shall be paid to that person in the name and on behalf of the staff member . In such cases , the distance of at least 50 km referred to in the preceding paragraph shall be calculated from the place of residence of the person having custody of the child .' Article 33 Article 15 (4 ) of Annex IV to the Conditions of Employment is hereby amended as follows : 1 . In the second sentence , after the words 'shall be entitled', the following words are inserted : 'for himself and , if he is entitled to receive the household allowance, for his wife and other dependants within the meaning of Article 7'. 2 . The following subparagraph is added: 'However , if his wife and other dependants within the meaning of Article 7 (2 ) do not live with the staff member at his place of employment , they shall be entitled once in each calendar year, subject to the submission of supporting documents , to repayment of travel expenses from the place of origin to the place of employment , or to the repayment of travel expenses to another place not exceeding the cost of the former journey.' Article 30 In Annex IV to the Conditions of Employment : 1 . Article 9a is hereby replaced by the following: 'Article 9a Where , by virtue of Articles 6 , 7 and 8 , such family allowances are paid to a person other than the staff member , these allowances shall be paid in the currency of the country in which that person is resident , calculated where applicable on the basis of the exchange rates referred to in the second paragraph of Article 63 of the Staff Regulations of the Officials of the European Communities . They shall be subject to the weighting fixed for that country or , if no weighting has been fixed , to a weighting of 100 . Article 34 In Article 17 of Annex IV to the Conditions of Employment : 14 . 3 . 87 Official Journal of the European Communities No L 72 / 11 1 . The table in paragraph 1 is hereby amended as follows : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Belgian francs per calendar day Category A4-A8 and Category B 1 817 824 1 232 644 Other categories 1 648 768 1 061 531 Daily subsistence allowances shall be amended in line with those payable to officials of the Communities , as determined by the Council . 2 . The following new subparagraph is hereby added to paragraph 2 : '(c) However , a staff member engaged for a fixed period of less than one year , or deemed by the Director to be engaged for an equivalent period if his contract is for an indefinite period, shall , on furnishing evidence that he is no longer able to live in his previous place of residence , receive the daily subsistence allowance for the entire duration of his contract , up to a maximum of one year .' (b ) In paragraph 2 'by Bfrs 330 and Bfrs 315 respectively' is hereby replaced by 'by 25 % '. (c ) The second subparagraph of paragraph 7 is hereby replaced by the following: 'The daily subsistence allowance shall be reduced by 16 % of the allowance provided for in Columns I and II for each meal provided ; the allowances provided for in Columns I and II shall be reduced by 34 % for each day's accommodation provided . Where a staff member on mission has all his meals and accommodation provided or reimbursed by one of the institutions of the Communities , by a Community body or by a national or international administration or organization , he shall receive , in place of the daily subsistence allowance for missions provided for above, an allowance of 17 % of the amounts provided for in Columns I and II .' ( d ) Paragraph 8 is hereby deleted . Article 35 In Article 20 of Annex IV to the Conditions of Employment : ( a ) The table in paragraph 1 ( a ) is hereby replaced by the following : I Categories A + B II Categories C + D Belgium 2 335 2 160 Denmark 2 865 2 650 Germany 3 205  2 965 Greece 1 650 1 525 France 2 990 2 765 Ireland 3 060 2 830 Italy 2 570 2 380 Luxembourg 2 500 2 315 Netherlands 3 060 2 830 United Kingdom 4 120 3 810 Article 36 The first two paragraphs of Article 4 of Annex VI to the Conditions of Employment shall be replaced by the following : 'A staff member who , having left the service of the Centre , the European Foundation for the Improvement of Living and Working Conditions or one of the Community institutions , resumes active employment with the Centre or a Community institution shall acquire further pension rights . He may request that , for the purpose of calculating his pension rights , the whole of the period of service with the Centre , the European Foundation for the Improvemnt of Living and Working Conditions or one of the Community institutions be taken into account, subject to his repaying any sums paid to him as a severance grant or received by him by way of retirement pension , plus compound interest at the rate of 3,5 % per annum.' Daily subsistance allowances for staff members on mission shall be amended in line with those payable to officials of the Communities , as determined by the Council .' No L 72 / 12 Official Journal of the European Communities 14 . 3 . 87 qualified , irrespective of length of service or of age , for such pension at the time of his death .' Article 37 The following paragraph is hereby added to Article 10 of Annex VI to the Conditions of Employment : '3 . Paragraph 2 shall also apply to a staff member who is reinstated following expiry of a period of leave on personal grounds under Article 11 or unpaid leave under Article 33 of the Conditions of Employment.' Article 42 The following Article is hereby inserted into Annex VI of the Conditions of Employment : 'Article 17a Where a former staff member was in receipt of invalidity pension his widow shall be entitled , provided that she was married to him when he became eligible for the pension , and subject to the provisions of Article 21 , to a widow's pension equal to 60 % of the invalidity pension which he was receiving at the time of his death . The minimum widow's pension shall be 35 % of the final basic salary ; the amount of the widow's pension shall in no case , however, exceed the amount of the invalidity pension which her husband was receiving at the time of his death .' Article 38 Article 13 of Annex VI to the Conditions of Employment is hereby replaced by the following: 'Article 13 A staff member to whom the Invalidity Committee finds that the provisions of Article 41b apply shall automatically be retired on the last day of the month in which the director recognizes his permanent incapacity to perform his duties . Entitlement to invalidity pension shall taken effect from the first day of the calendar month following recognition of the permanent incapacity of the staff member to perform his duties .' Article 43 In Article 19 of Annex VI to the Conditions of Employment the words 'of Articles 17 and 18' shall be replaced by 'of Articles 17 , 17a und 18'. Article 39 The second paragraph of Article 14 of Annex VI to the Conditions of Employment is hereby replaced by the following : 'If the person concerned is not reinstated in the service of the Centre , he shall receive :  either the severance grant provided for in Article 11 , calculated on the basis of the period of service actually completed,  or , provided that he has reached the age of 50 or over , a retirement pension as provided for under Article 41a of the Conditions of Employment and this Annex .' Article 44 Article 22 of Annex VI to the Conditions of Employment is hereby deleted . Article 40 In Article 15 of Annex VI to the Conditions of Employment 'where a staff member' is hereby replaced by 'where a former staff member'. Article 45 Article 23 of Annex VI to the Conditions of Employment is hereby amended as follows : 'Article 23 Where the whereabouts of a staff member , or of a former staff member entitled to an invalidity or retirement pension , or of a former staff member who left the service before he reached the age of 60 and who has requested that his retirement pension be deferred until the first day of the calendar month following that in which he reaches the age of 60 , are unknown for more than one year , his spouse or persons recognized as his dependants may provisionally receive the survivor's Article 41 The following is hereby added to the first paragraph of Article 16 of Annex VI of the Conditions of Employment : 'It shall not be less than 60 % of the retirement pension to which her husband would have been entitled had he 14 . 3 . 87 Official Journal of the European Communities No L 72 / 13 Article 49 The following Annex is hereby added to the Conditions of Employment : pension to which they would be entitled under these conditions of employment . The provisions of the first paragraph shall apply to persons recognized as dependants of a person in receipt of or entitled to a survivor's pension whose whereabouts are unknown for more than one year . Provisional pensions under the first and second paragraphs shall be converted into definitive pensions when the death of the staff member or pensioner has been duly confirmed or he has been legally declared missing, presumed dead .' 'ANNEX VII HALF-TIME WORK Article 1 The authorization referred to in Article 29a shall be granted on application by the staff member for a maximum of one year . The authorization may , however , be renewed on the same conditions . Applications for renewal shall be made by the staff member concerned at least one month before expiry of the period for which authorization was granted . Article 46 Article 27 of Annex VI to the Conditions of Employment is hereby replaced by the following : 'Article 27 The divorced wife of a staff member or a former staff member shall be entitled on his death to a survivor's pension , as defined in this Chapter , provided that she can prove that she is entitled to receive on the death of her former husband maintenance in her own right by virtue of a court order or as a result of a settlement between herself and her former husband . The survivor's pension may not , however , exceed the amount of maintenance paid at the time of her former husband's death , the amount having been adjusted in accordance with Article 41g of the Conditions of Employment . The divorced wife's entitlement shall cease if she remarries before her former husband dies . The provisions of Article 26 shall apply if she remarries after her former husband dies .' Article 2 If the reasons for which the authorization referred to in Article 29a was granted no longer apply , the Director may withdraw the authorization before expiry of the period for which it was granted , giving one month's notice . The Director may likewise , on application by the staff member concerned , withdraw the authorization before expiry for the period for which it was granted . Article 3 A staff member shall be entitled , during the period for which he is authorized to work half-time , to 50 % of his remuneration . He shall , however , continue to receive the full dependent child allowance and the full education allowance . During that period he may not engage in any other paid activity . Contributions to the sickness insurance scheme and the pension scheme shall be calculated by reference to the total basic salary .' Article 47 The first paragraph of Article 28 of Annex VI to the Conditions of Employment is hereby replaced by the following : 'Where the deceased staff member leaves more than one divorced wife entitled to a survivor's pension or one or more divorced - wives and a widow entitled to a survivor's pension , that pension shall be divided in proportion to the duration of the marriages . The provisions of the second and third paragraphs of Article 27 shall apply.' Article 50 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . Article 48 The last paragraph of Article 38 of Annex VI to the Conditions of Employment is hereby deleted . No L 72 / 14 Official Journal of the European Communities 14 . 3 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1987 . For the Council The President P. DE KEERSMAEKER